DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 8-11, filed 06/30/2021, with respect to the pending claims 1-2, 4-20 and 22-29 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Benjamin Prebyl on 09/10/2021.
The application has been amended as follows:
•	In Claim 29, lines 11-12, the recitation “determine whether there is consumption of electrical power stored in the battery during discharging” has been replaced with:
-- determine, whether the battery is charged during discharging, and, --

Allowable Subject Matter
1.	Claims 1 - 2, 4 - 20 and 22 - 29 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A control device for controlling discharging of a rechargeable battery, configured to: 
determine, whether the battery is charged during discharging, and, 
if yes, re-determine the open circuit voltage of the dummy cell and the maximum capacity decrement of the battery, in combination with the remaining claim elements of claim 1.
As to claims 2 and 4-18, the claims are allowed as being dependent over on allowed claim (claim 1) or incorporating all subject matter in claim 1.

In terms of Claim 19, no prior art of record doesn’t teach alone or in combination:
A method of controlling discharging of a rechargeable battery comprising step of: 
determining, whether the battery is charged during discharging, and, 
if yes, re-determining the open circuit voltage of the dummy cell and the maximum capacity decrement, in combination with the remaining claim elements of claim 19. 
As to claims 20 and 22-28, the claims are allowed as being dependent over on allowed claim (claim 19).

In terms of Claim 29, no prior art of record doesn’t teach alone or in combination:
A control device for controlling discharging of a rechargeable battery, configured to: 
determine, whether the battery is charged during discharging, 
and,
if yes, re-determine the open circuit voltage of the dummy cell and the maximum capacity decrement of the battery, in combination with the remaining claim elements of claim 29.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Arai (US # 20160268651).
- The US Patent Application Publication to Kawahara et al. (US # 20140177145).
Neither Arai nor Kawahara teaches alone or in combination a control device controlling the discharging of a rechargeable battery based on the condition, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859